Attachment to Advisory Action
Applicants’ amendment filed 8/22/2022 has been fully considered; however, the amendment has not been entered given that it raises other new issues that would require further consideration and/or search.
With respect to new issues, independent claim 1 has been amended to require at least 30 wt% of intramolecular cyclic ester be used. It is the examiner's position that this is a new issue since this combination was not presented before and claims dependent on claim 1 were not presented before with this combination. Therefore, the amendment would require further consideration and/or search.
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. Since the amendment is not being entered for the reason given above, those arguments by the Applicant that concern Kramer and Boudet are rendered moot and thus need not be addressed. However, Applicant’s arguments with respect to Huang are addressed in the interest of compact prosecution since they are relevant toward the rejections of claim 18 over Huang. 
With respect to Huang, Applicant argues the polycaprolactone-based polyester polyol is not an intramolecular cyclic ester. Applicant urges the protocol of Huang significantly differs from what is set forth within ¶ 32 of the specification. 
In response, polycaprolactone polyol is created from the ring-opening reaction of an intramolecular cyclic ester (caprolactone). Claim 18 only requires that the alkoxysilane functional polymer be “prepared from components comprising” (i), (ii), and (iii) and provides no particular restriction as to what method is used to create alkoxysilane functional polymer or how (i), (ii), and (iii) are reacted with one another to create polymer. Therefore, the Examiner submits the claims are open to polymers that are created via reacting cyclic ester to form polycaprolactone polyol and then subsequently reacting the obtained polycaprolactone polyol with active hydrogen functional compound and isocyanate to create polymer. While ¶ 32 refers to a different procedure by which (i), (ii), and (iii) are combined/reacted to obtain polymer, limitations set forth within the specification are not read into the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764